Citation Nr: 0631877	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  03-15 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


ISSUE

Entitlement to a rating in excess of 20 percent for 
postoperative impairment of the right humerus with 
degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1957 to 
September 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In April 2005 the Board denied the veteran's claim for a 
rating in excess of 20 percent for post operative impairment 
of the right humerus with degenerative changes.  The veteran 
then appealed to the United States Court of Appeals for 
Veterans Claims (Court).  

In an Order dated in April 2006 the Court, acting upon joint 
motion of the parties, set aside the Board's April 2005 
decision and remanded the case to the Board for adequate 
reasons and bases for its findings and conclusions.


REMAND

Review of the record reveals that the veteran last underwent 
an examination of the right shoulder in August 2002.  In 
view of the amount of time that has lapsed since that time, 
and in compliance with 38 C.F.R. § 3.159(c)(4), the Board 
finds that a new examination is warranted.

The evidence also indicates that the veteran has applied for 
Social Security disability benefits.  As those records may 
contain evidence pertinent to the adjudication of this 
matter, reasonable efforts should be made to obtain them.  
In addition, since the file is being returned it should be 
updated to include any recent treatment records.  38 CFR § 
3.159.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC., for the 
following action:

1.  The RO should request the veteran to 
identify all health care providers who 
have treated him for his right shoulder 
disorder since August 2000.  Even if no 
additional sources of treatment records 
are identified, all relevant records 
compiled since July 2004 by the VA medical 
center patronized by the veteran should be 
obtained.  

2.  The RO should also contact the Social 
Security Administration and obtain copies 
of the administrative decision and medical 
reports upon which the veteran's Social 
Security disability benefits are based.  
If no such documents are located, the 
record should clearly so state.

3.  The veteran should then be scheduled 
for an examination by an appropriate 
specialist to evaluate postoperative 
impairment of the right humerus with 
degenerative changes.  The claims folder 
must be made available to, and reviewed 
by, the examiner.  All indicated tests 
should be performed, and all findings 
should be reported in detail.  The 
disability evaluation examination 
worksheet for joints should be completed, 
including the range of motion measurements 
for the shoulder.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should readjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


